Title: From Benjamin Franklin to Benjamin Rush, 25 July 1774
From: Franklin, Benjamin
To: Rush, Benjamin


Dear Sir,
London, July 25. 1774
I have already written to you as a Friend by this Conveyance. I now write to you as one of the Secretaries of our Philosophical Society, who understands French, to request your Attention to the enclos’d Papers, and that you would translate them for the Use of the Society.
In this Ship, Capt. Falconer, I send a Box, containing a Number of Presents for the Society, from different Hands, in Books and Pamphlets on Philosophical Subjects. The most magnificent is that from M. Buffon, being his Natural History of Birds, as far as published. The whole was in Sheets. The Letter Press part is not yet printed of all of them: So I have bound compleatly only the two first Volumes: The others being Plates, I thought it best to keep them together by a half-binding till the descriptive Part should be obtained. With this Present came the enclosed Directions for preserving Subjects of Natural History; from whence I conclude some Returns in that way may be expected, and I believe it will be thought proper to attend to it.
There is a Volume of their Memoirs from the Prussian Academy of Sciences. And some of the Transactions from the Royal Society here, who have directed them to be constantly sent you from the time you first sent them yours. Let me know if these are regular. I suspect that one Volume is sent twice, and that one is omitted.
Methinks a Line or two of Thanks would be proper from the Society to each Benefactor.
I wish to procure Answers to as many of the Marquis de Condorcet’s Questions as may be. He is a very respectable Man, and one of the Secretaries of the Academy of Sciences at Paris.
I took the Liberty last Year, of Recommending to the Society for Election as a Member, our Friend (and a zealous Friend of America) M. Barbeu Dubourg of Paris. I have never heard whether it was done or not. You know his Merit in Science to be such as would do honour to any Society in Europe. Is it possible there could arise any Objection to his Admission?
By some Proposals I put into the Box, you will see that an Edition of the English Philosophical Transactions at large, and from the Beginning, is printing by Subscription in Germany. A Proof, this, of the growing Acquaintance with our Language among the foreign Literati. Nine Volumes are already printed, and sold at half the Price of the English Edition, which is indeed hard to be got.
Present my Respects to the Society, and best Wishes for their Success; and believe me, with sincere Esteem, Dear Sir, Your most obedient humble Servant
B Franklin
Dr Rush
 
Notation: July 1774 Dr Franklin to Dr Rush / with an account of Books &c sent the Society. / Buffon’s Plates / Directions to preserve Subjects of Natural history / Royal Society had ordered their Vol: to be sent to the A.P.S. / desires presents may be acknowledged
